Citation Nr: 0809139	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2001by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination for the claimed disability was conducted in 
January 2001.  The examiner diagnosed the veteran with 
bipolar disorder to include complaints of depression and 
anxiety.  The VA examiner reviewed the veteran's service 
medical records and VA medical records in determining the 
diagnosis.  However, the VA examiner did not give an etiology 
or a nexus opinion for the veteran's bipolar disorder.  The 
service medical records indicate that the veteran received 
treatment for mental issues and the VA examiner did not rule 
out that those issues may be related to his current 
disability.  VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); also 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a  
remand to obtain a nexus opinion regarding the veteran's 
bipolar disorder is warranted.

Also, the veteran identified VA treatment records for a 
mental condition that are not located in the claims file.  
The veteran was hospitalized for a mental health issue at 
Bedford VA Medical Center.  This hospitalization was 
confirmed by the veteran's social worker, however there is no 
evidence of the medical records in the claims file.  The 
Board finds that the issue of service connection for a 
bipolar disorder must be remanded so that steps can be taken 
to obtain the VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992)).

Accordingly, the case is REMANDED for the following actions:


1.	The RO should provide the veteran with 
a VA psychiatric examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
psychological disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability), related to the veteran's 
active military service.  The examiner 
should provide a complete rationale for 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The RO should attempt to obtain the 
hospitalization medical records from 
Bedford VA Medical Center.

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bipolar 
disorder/depression, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



